DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,996,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 21 and 23-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kleinikkink et al. (USPGPUB 2010/0276256).
	Regarding claim 21, Kleinikkink et al. disclose a system comprising:
a linear motor transport system (20) comprising a linear motor track (35) and a plurality of linear motor movers (50) disposed and movable along the track;
a rotary drive system (25,70); and
control circuitry (see Figure 8B) coupled to the linear motor transport system and to the rotary drive system and configured to receive motion profiles for each linear motor mover and for the rotary drive system as independent control axes, and to select and apply control signals to the linear motor transport system and to the rotary drive system to control components of the linear motor transport system and to the rotary drive system as independent control axes (see paragraphs [0056]-[0058], [0063], and [0071]).
	Regarding claim 23, Kleinikkink et al. disclose the system of claim 21, comprising an operator workstation for inputting the motion profiles (see paragraph [0128]).
	Regarding claim 24, Kleinikkink et al. disclose the system of claim 21, wherein the control circuitry is configured to control and locate each of the plurality of linear motor movers to avoid interference between the linear motor movers along the track (see paragraph [0058]).

	Regarding claim 26, Kleinikkink et al. disclose the system of claim 25, wherein the track forms a closed loop (see Figure 1).
	Regarding claim 27, Kleinikkink et al. disclose the system of claim 21, wherein the control circuitry locates the linear motor movers by reference to feedback data generated by a sensor system (see paragraph [0076]).
	Regarding claim 28, Kleinikkink et al. disclose the system of claim 21, wherein the sensor system comprises passive elements carried by the linear motor movers and a series of static sensors along the continuous track (see paragraph [0076]).
	Regarding claim 29, Kleinikkink et al. disclose the system of claim 21, wherein the control circuitry comprises first processor that generates the motion profiles, and a second processor that generates command signals for the linear motor transport system and to the rotary drive system based on the motion profiles (see Figure 8B and paragraphs [0030], [0071], and [0128]).
	Regarding claim 30, Kleinikkink et al. disclose the system of claim 21, wherein the motion profiles are based upon information and/or instructions input by an operator (see paragraph [0128]).
	Regarding claim 31, Kleinikkink et al. disclose a system comprising:
a linear motor transport system (20) comprising a linear motor track (35) and a plurality of linear motor movers (50) disposed and movable along the track;
a rotary drive system (25,70);
an operator workstation (see paragraph [0128]) for inputting information and/or instructions for motion profiles for components of the linear motor transport system and the rotary drive system; and
control circuitry (see Figure 8B) coupled to the linear motor transport system and to the rotary drive system and configured to the receive motion profiles as independent control axes, and to select and apply control signals to the linear motor transport system and to the rotary drive system to control components of the linear motor transport system and to the rotary drive system as independent control axes (see paragraphs [0056]-[0058], [0063], and [0071]).
	Regarding claim 32, Kleinikkink et al. disclose the system of claim 31, comprising feedback control loops coupled to the control circuitry to determine positions of the components (see paragraph [0076]).
	Regarding claim 33, Kleinikkink et al. disclose the system of claim 31, wherein the control circuitry comprises multiple separate processors to generate the motion profiles, and to generate command signal for the linear motor transport system and to the rotary drive system based on the motion profiles (see Figure 8B and paragraphs [0030], [0071], and [0128]).
	Regarding claim 34, Kleinikkink et al. disclose the system of claim 31, wherein the control circuitry is configured to control and locate each of the plurality of linear 
	Regarding claim 35, Kleinikkink et al. disclose the non-transitory processor-readable storage medium (200) having stored thereon processor-executable software instructions configured to cause one or more processors to perform operations comprising:
accessing motion profiles (see “trajectory profile” in paragraph [0063]) for a plurality of linear motor movers (35,50,95) of a linear motor transport system (20) and for a rotary drive system (25,70) as independent control axes (see Figure 1 and paragraphs [0056]-[0057]); and
generating control signals for the linear motor transport system and for a rotary drive system as independent control axes in accordance with the motion profiles (see paragraphs [0063] and [0071]).
 	Regarding claim 36, Kleinikkink et al. disclose the medium of claim 35, wherein the motion profiles are defined by an operator (see column 10 lines 1-3 and column 17 lines 36-48).
	Regarding claim 37, Kleinikkink et al. disclose the medium of claim 35, wherein the processor-executable software instructions are configured to cause the one or more processors to generate the motion profiles based upon information and/or instructions input by an operator on a workstation (see paragraph [0128]).
	Regarding claim 38, Kleinikkink et al. disclose the medium of claim 35, wherein the processor-executable software instructions are executed on multiple separate processors to generate the motion profiles, and to generate command signal for the 
	Regarding claim 39, Kleinikkink et al. disclose the medium of claim 35, wherein the processor-executable software instructions are configured to cause the one or more processors to apply the control signals to drive circuitry for the linear motor transport system and for a rotary drive system as independent control axes in accordance with the motion profiles (see paragraph [0058], [0071], and [0076]).
	Regarding claim 40, Kleinikkink et al. disclose the medium of claim 39, wherein the processor-executable software instructions are configured to cause the one or more processors to determine positions of components of the linear motor transport system and the rotary drive system based upon feedback control loops profiles (see paragraph [0058], [0071], and [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
8/13/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651